
	
		II
		112th CONGRESS
		2d Session
		S. 3465
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Older Americans Act of 1965 to define care
		  coordination, include care coordination as a fully restorative service, and
		  detail the care coordination functions of the Assistant Secretary, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Care Coordination for Older
			 Americans Act of 2012.
		2.Declaration of
			 objectivesSection 101(4) of
			 the Older Americans Act of 1965 (42 U.S.C. 3001(4)) is amended by inserting
			 care coordination and after including.
		3.DefinitionsSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended by adding at the end the following:
			
				(55)(A)The term care coordination
				means a person- and family-centered, assessment-based, and interdisciplinary
				approach to meet the needs and preferences of an older individual and a family
				caregiver while enhancing the capabilities of the older individual (including
				the ability to self-direct services).
					(B)The term care coordination
				means coordination that—
						(i)integrates health care, long-term services
				and supports, and social support services in a high-quality and cost-effective
				manner in which an individual’s needs, preferences, and capabilities are
				assessed, along with the needs and preferences of a family caregiver;
						(ii)includes, as a core element, the active
				involvement of the older individual, the family, or a representative appointed
				by the older individual or legally acting on the individual's behalf,
				community-based service professionals, and health care professionals providing
				care to the older individual, in the design and implementation of an
				individualized, individual-centered service and support plan, through which the
				services and supports will be provided in a manner free from conflicts of
				interest;
						(iii)integrates services and interventions that
				are implemented, monitored, and evaluated for effectiveness using an
				evidence-based process, which typically involves a designated lead care
				coordinator and involves feedback from the older individual;
						(iv)includes activities that aim simultaneously
				at meeting individual and family needs and preferences, building on individual
				capabilities, and improving outcomes and systems of care;
						(v)includes provision of some or all
				of the services and activities described in clauses (i) through (iv) by trained
				professionals employed by or under a contract with—
							(I)area agencies on aging;
							(II)Aging and Disability Resource Centers;
				or
							(III)other service providers, including
				in-home service providers; and
							(vi)is not furnished to directly
				diagnose, treat, or cure a medical disease or
				condition.
						.
		4.Functions of the
			 Assistant SecretarySection
			 202(a) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)) is
			 amended—
			(1)in paragraph (27), by striking
			 and at the end;
			(2)in paragraph (28), by striking the period
			 and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(29)(A)encourage, provide
				technical assistance to and share best practices with, States, area agencies on
				aging, Aging and Disability Resource Centers, and service providers to carry
				out outreach and coordinate activities with health care entities in order to
				assure better care coordination for individuals with multiple chronic
				illnesses; and
						(B)coordinate activities with other
				Federal agencies that are working to improve care coordination and developing
				new models and best
				practices.
						.
			5.OrganizationSection 305(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3025(g)) is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph (3), by striking the period
			 and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(4)the State agency
				shall promote the development and implementation of a State system to address
				the care coordination needs of older individuals with multiple chronic
				illnesses, and shall work with acute care providers, area agencies on aging,
				service providers, and Federal agencies to ensure that the system uses best
				practices and is evaluated on its provision of care
				coordination.
					.
			6.Area
			 plansSection 306(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3026(a)) is amended—
			(1)in paragraph
			 (4)(B)(i)(VII) by inserting with multiple chronic illnesses or
			 after older individuals;
			(2)in paragraph (6)(D), by inserting
			 (including acute care providers) after service
			 providers;
			(3)in paragraph
			 (16), by striking and at the end;
			(4)in paragraph (17) by striking the period
			 and inserting ; and; and
			(5)by adding at the
			 end the following:
				
					(18)provide
				assurances that the area agency on aging will—
						(A)identify existing
				(as of the date of submission of the plan) care coordination programs and
				systems;
						(B)identify unmet
				community need for care coordination;
						(C)facilitate the
				development and implementation of an area-wide system to address the care
				coordination needs of older individuals with multiple chronic illnesses;
				and
						(D)work with acute
				care providers, service providers, and Federal and State agencies to ensure
				that the system uses best practices in its provision of care
				coordination.
						.
			7.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
			(1)in paragraph (2)(A), by inserting
			 care coordination, after information and
			 assistance,;
			(2)in paragraph
			 (17), by striking and develop collaborative programs, where
			 appropriate, and inserting , ensure care coordination, and
			 (where appropriate) develop collaborative programs,;
			(3)in paragraph
			 (18), in the matter preceding subparagraph (A), by inserting and ensure
			 care coordination that integrates long-term care services and other care
			 services, before for older;
			(4)in paragraph
			 (23), by striking with other State services and inserting
			 with other Federal and State health care programs and services;
			 and
			(5)by adding at the
			 end the following:
				
					(31)The plan shall
				provide assurances that the area agencies on aging in the State will facilitate
				the area-wide development and implementation of an area-wide system to address
				the care coordination needs of older individuals with multiple chronic
				illnesses, and work with acute care providers, service providers, and other
				Federal and State agencies to ensure that the system uses best practices and is
				evaluated on its provision of care
				coordination.
					.
			
